UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2090


JASON OMAR HENRY,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 29, 2021                                          Decided: July 19, 2021


Before KEENAN and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jason Omar Henry, Petitioner Pro Se. Carmel A. Morgan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason Omar Henry, a native and citizen of Jamaica, petitions for review of an order

of the Board of Immigration Appeals adopting, without separate opinion, the immigration

judge’s decision denying Henry’s application for deferral of removal under the Convention

Against Torture (CAT). We deny the petition for review.

       We have reviewed the record, including the transcript of Henry’s merits hearing and

all supporting evidence, and considered the arguments pressed on appeal in conjunction

with the record and the relevant authorities. We conclude that the record evidence does

not compel a ruling contrary to any of the immigration judge’s factual findings, see 8

U.S.C. § 1252(b)(4)(B); substantial evidence supports the relevant factual findings, see

Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020); and the agency committed no legal error

in its adjudication of Henry’s claim for deferral of removal, see Rodriguez-Arias v.

Whitaker, 915 F.3d 968, 972 (4th Cir. 2019). Accordingly, we uphold the denial of

protection under the CAT. In re Henry (B.I.A. Oct. 2, 2020).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2